Name: Council Regulation (EEC) No 1588/86 of 23 May 1986 amending Regulation (EEC) No 2744/75 as regards products falling within subheading 23.02 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: monetary relations;  foodstuff
 Date Published: nan

 24 . 5 . 86 Official Journal of the European Communities No L 139 /47 COUNCIL REGULATION (EEC) No 1588/86 of 23 May 1986 amending Regulation (EEC) No 2744/75 as regards products falling within subheading 23.02 A of the Common Customs Tariff Whereas the temporary provisions currently in force as a result of the general situation of the cereals market have served to stabilize bran imports ; whereas they should therefore continue to be applied for the 1986/ 87 marketing year ; Whereas Regulation ( EEC ) No 2744/75 should be amended accordingly, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation ( EEC ) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation ( EEC ) No 1 579/86 ( 2 ), and in particular Article 14 (3 ) thereof, Having regard to the proposal from the Commission (3 ), Whereas Council Regulation ( EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice ( 4), as last amended by Regulation ( EEC) No 1932/ 85 ( 5 ), laid down the components to be used for calculating the levy applicable to imports of cereal brans with special provisions as from the 1982 / 83 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 The coefficients and fixed components applicable to the products falling within subheading 23.02 A of the Common Customs Tariff in accordance with Annex I to Regulation ( EEC ) No 2744/75 are hereby set as follows for the 1986/87 marketing year : CCT heading No Description Basic Product Coefficients Fixed components( ECU /tonne ) 23.02 Bran , sharps and other residues derived from the sifting , milling or working of cereals or of leg ­ uminous vegetables : A. Of cereals : I. Of maize or rice : a ) With a starch content not exceeding 35 % by weight Common wheat Barley Maize 0,14 0,14 0,14 6 b) Other Common wheat Barley Maize 0,30 0,30 0,30 6 II . Of other cereals : a ) Of which the starch content does not exceed 28 % by weight , and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10% by weight or alterna ­ tively the proportion that passes through the sieve has an ash content , calculated on the dry product , equal to or more than 1,5 % by weight Common wheat Barley Maize 0,14 0,14 0,14 6 b ) Other Common wheat Barley Maize 0,30 0,30 0,30 1 1 6 ') OJ No L 281 , 1 . 11 . 1975 , p. 1 . 2 ) See page 29 of this Official Journal . J ) OJ No C 85 , 14. 4 . 1986, p. 3 . 4) OJ NoL281 , 1 . 11 . 1975 , p. 65 . 5 ) OJ No L 181 , 13 . 7 . 1985 , p. 7 . No L 139/48 Official Journal of the European Communities 24 . 5 . 86 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1986 . For the Council The President G. BRAKS